 
 
I 
112th CONGRESS
2d Session
H. R. 5125 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2012 
Mr. Huelskamp introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend and modify the temporary suspension of duty on lanthanum phosphate phosphor. 
 
 
1.Lanthanum phosphate phosphor
(a)In generalHeading 9902.22.75 of the Harmonized Tariff Schedule of the United States (relating to lanthanum phosphate phosphor) is amended—
(1)in the article description column—
(A)by striking , activated by cerium and terbium, inorganic used as luminophores and inserting with a median particle size between 2.5 and 4.1 microns, containing cerium and terbium, used as a luminophore; and
(B)by striking subheading 3206.50.00 and inserting subheading 2846.90.80; and
(2)by striking the date in the effective period column and inserting 12/31/2015.
(b)Effective dateThe amendments made by subsection (a) apply to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
